Case: 21-50127     Document: 00516151218         Page: 1     Date Filed: 01/03/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 21-50127                          January 3, 2022
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jesse Dean Mince,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:20-CR-230-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Jesse Dean Mince was convicted by a jury of possession of a firearm
   by a felon and sentenced at the top of the advisory guidelines range to 51
   months of imprisonment and three years of supervised release. He argues
   that 18 U.S.C. § 922(g)(1), the statute of conviction, exceeds the scope of



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50127        Document: 00516151218              Page: 2   Date Filed: 01/03/2022




                                          No. 21-50127


   Congress’s power under the Commerce Clause and is thus unconstitutional.
   He concedes that his claim is foreclosed by circuit precedent, and he raises
   the issue to preserve it for further review. The Government has filed an
   unopposed motion for summary affirmance and an alternative request for an
   extension of time to file its brief.
          Summary affirmance is proper if “the position of one of the parties is
   clearly right as a matter of law so that there can be no substantial question as
   to the outcome of the case.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158,
   1162 (5th Cir. 1969). Mince’s challenge to the constitutionality of § 922(g)(1)
   is foreclosed. See United States v. Alcantar, 733 F.3d 143, 145-46 (5th
   Cir. 2013); United States v. Daugherty, 264 F.3d 513, 518 (5th Cir. 2001);
   United States v. Rawls, 85 F.3d 240, 242 (5th Cir. 1996).
          Thus, the Government’s unopposed motion for summary affirmance
   is GRANTED. The Government’s alternative motion for an extension of
   time to file an appellate brief is DENIED. The district court’s judgment is
   AFFIRMED. Mince’s motion to dismiss his counsel and to proceed pro se
   is DENIED as untimely. See United States v. Wagner, 158 F.3d 901, 902-03
   (5th Cir. 1998).




                                               2